Citation Nr: 0712555	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-03 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, claimed as depression and 
anxiety.  

2.  Entitlement to service connection for claimed 
hypertension.  

3.  Entitlement to service connection for claimed 
degenerative disc disease of the lumbar spine.  

4.  Entitlement to service connection for claimed cervical 
spondylosis.  

5.  Entitlement to service connection for claimed left knee 
osteoarthritis.  

6.  Entitlement to service connection for a claimed right 
hand disorder.  

7.  Entitlement to service connection for claimed left 
shoulder impingement.  

8.  Entitlement to service connection for a claimed skin 
rash, to include as due to Agent Orange exposure.  

9.  Entitlement to service connection for claimed diabetes 
mellitus, to include as due to Agent Orange exposure.  

10.  Entitlement to service connection for claimed sarcoma, 
to include as due to Agent Orange exposure.  

11.  Entitlement to service connection for claimed bilateral 
peripheral neuropathy of the lower extremities, to include as 
secondary to the claimed diabetes mellitus.  

12.  Entitlement to service connection for claimed right eye 
macular degeneration.  

13.  Entitlement to an effective date prior to April 30, 2003 
for the assignment of a 30 percent evaluation for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse







ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003, February 2004 and July 
2006 rating decisions issued by the RO.  

The veteran testified before a Decision Review Officer (DRO) 
in a hearing at the RO in June 2004.  

During the pendency of the appeal, the RO, in an October 2005 
decision, granted service connection for PTSD and assigned a 
30 percent evaluation.  The evaluation was effective on April 
30, 2003, the date of the veteran's original claim for 
service connection.  

The veteran was notified of this decision and did not file a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the issue of PTSD has been resolved.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues of service connection for hypertension, a lumbar 
spine disorder, and skin rash are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to a cervical spine, left knee, right 
hand, left shoulder or right eye condition during his period 
of active service or for many years thereafter.  

2.  The veteran currently is not shown to have an innocently 
acquired psychiatric disorder (other than the already 
service-connected PTSD), diabetes mellitus, sarcoma or 
peripheral neuropathy of the lower extremities due to 
herbicide exposure or other event or incident during his 
active service.  

3.  The currently demonstrated cervical spondylosis, 
osteoarthritis of the left knee, right hand degenerative 
changes, left shoulder impingement and right eye macular 
degeneration are not shown to be due to any event or incident 
of the veteran's period of active service.  

4.  The veteran's initial claim of service connection for 
PTSD was received on April 30, 2003, and there is no 
competent evidence that it was productive of disablement 
prior thereto.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
cervical spondylosis, osteoarthritis of the left knee, 
degenerative changes of the right hand, left shoulder 
impingement or right eye macular degeneration due to disease 
or injury that was incurred in or aggravated by active 
service; nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).  

2.  The veteran does not have disability manifested by an 
innocently acquired psychiatric disorder (other than PTSD), 
diabetes mellitus, sarcoma, or bilateral peripheral 
neuropathy of the lower extremities due to disease or injury 
that was incurred in or aggravated by service, that may be 
presumed to have been incurred therein or that may be 
presumed to be due to herbicide exposure in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

3.  The claim for an effective date prior to April 30, 2003 
for the assignment of a 30 percent evaluation for the 
service-connected PTSD must be denied.  38 U.S.C.A. §§  5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.	VA's Duties and Applicable Regulation

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed diabetes mellitus.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in multiple letters.  By these letters, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued prior and subsequent 
to the appealed August 2003, February 2004, and July 2006 
rating decisions.  Moreover, as indicated, the RO has taken 
all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

By a March 2006 letter the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


II.	Factual Background

The Board notes the service medical records are devoid of any 
complaints or findings referable to a cervical spine, left 
knee, right hand, left shoulder, right eye or acquired 
psychiatric disorder or diabetes mellitus, sarcoma or 
bilateral peripheral neuropathy of the lower extremities.  

Subsequent to service from January 1970 to May 2005, the 
veteran is shown to have received treatment in a private 
medical facility for his various conditions.  

In an April 1987 record, the veteran complained about aching 
knees.  He reported a history of arthritis in both knees.  
The remaining records also contain references to treatment 
for his cervical spondylosis, osteoarthritis of the left 
knee, right hand degenerative changes, left shoulder 
impingement and right eye macular degeneration.  

During an October 2003 VA examination, the veteran reported 
serving in Vietnam and being exposed to Agent Orange.  
Reportedly, he was told in 1968 that his blood sugar level 
was borderline.  

The examiner noted that a review of the claims file showed 
there was only one record for blood sugar testing and the 
level was within normal limits.  

The examiner recorded the veteran's history for the other 
medical conditions.  The veteran had never been hospitalized 
for ketoacidosis or hypoglycemia, nor was he on a restricted 
diet.  He reported that, in the past six months, he had lost 
15 pounds.  

The VA examiner noted the veteran's history of macular 
degeneration, but noted the veteran had no known diabetic 
retinopathy.  The veteran complained of having numbness and 
tingling in both his upper and lower extremities.  He was on 
no oral hypoglycemics or insulin.  He saw his regular 
physician every six months.  

On examination, the veteran had decreased pin appreciation on 
both feet and in his hands.  His vibratory sense and touch 
were intact.  He had no skin rash, but did have flat feet and 
a fungus infection of his toenails.  

The veteran's glucose level was noted to be within normal 
limits.  The examiner concluded that there was no evidence of 
type 2 diabetes mellitus.  Further he was on no medications 
for diabetes mellitus.  The examiner noted the history of 
macular degeneration, but there was no diabetic retinopathy.  
The examiner noted other medical conditions including 
hypertension, history of cervical spondylosis with 
radiculopathy and chronic low back pain.  

In 2004 and 2005, the veteran received treatment from VA.  In 
a March 2004 treatment record, the veteran was diagnosed with 
chronic PTSD and major depression.  

In March 2005, the veteran received a VA PTSD examination.  
The veteran was diagnosed with PTSD.  The examiner opined 
that the PTSD was relatively mild in nature.  He noted the 
veteran's history of more significant symptoms, but observed 
that they were currently well managed with medication and 
therapy.  


Innocently acquired psychiatric disorder, Diabetes mellitus, 
Sarcoma, and peripheral neuropathy of the lower extremities.  

In the present case, the veteran is shown to have had service 
in the Republic of Vietnam.  

The VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e), including diabetes and soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 
3.307(a)(6)(ii).  

In the present case, the veteran asserts that he suffers from 
an innocently acquired psychiatric disorder (other than 
PTSD), diabetes mellitus, sarcoma, and peripheral neuropathy 
of the lower extremities secondary to the diabetes.  However, 
he has presented no competent evidence to support these 
claims, despite being notified of this in the various "duty 
to assist" letters.  

In this regard, the October 2003 VA examination found normal 
glucose levels and the VA examiner concluded that there was 
no evidence of diabetes mellitus.  

The Board is aware that in a March 2004 VA mental health 
treatment record suggested the presence of major depression.  
However, the Board observes that the veteran received a VA 
examination in March 2005 in which the veteran was only 
diagnosed with PTSD.  

In any event, no competent evidence has been presented to 
relate any current acquired psychiatric disorder (other than 
the service-connected PTSD) to an event or incident of the 
veteran's active service.  

In the absence of competent evidence of current disability 
manifested by diabetes mellitus or sarcoma or nexus evidence 
linking the claimed peripheral neuropathy of the lower 
extremities or an innocently acquired psychiatric disorder 
(other than PTSD) to service, service connection must be 
denied..  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


Cervical spondylosis, Osteoarthritis of the left knee, Right 
hand disability, Left shoulder impingement, and Right eye 
macular degeneration.  

As noted, a careful review of the veteran's service medical 
records shows no complaints or findings of cervical spine, 
left knee, right hand, left shoulder and right eye disorders.  

In an April 1987 record, the veteran reported a history of 
arthritis in both knees.  The earliest evidence of record of 
cervical spondylosis is a May 1997 private treatment record.  

The earliest evidence of a left shoulder disability is a 
November 1995 private treatment record which indicated he 
injured his left shoulder at work in August 1995.  

In an August 1988 private treatment record, the veteran 
complained of a stiff and swollen right ring finger.  
Finally, he is first shown to have right eye macular 
degeneration in a February 1997 private surgical consult 
record.  

In this regard, the Board notes that the evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

To date, the RO has not afforded the veteran a VA examination 
addressing these claimed conditions.  

Such an examination is "necessary" under 38 U.S.C.A. 
§ 5103A(d) when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  

Since there is no basis by which the veteran's claimed 
disorders can be linked to service, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. at 
55 (1990); 38 U.S.C.A. § 5107(b).  

Accordingly, based on this record, the claims of service 
connection for cervical spondylosis, osteoarthritis of the 
left knee, right hand disability, left shoulder impingement 
and right eye macular degeneration must be denied.  


Earlier Effective Date

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In new cases, the effective date is the date of receipt of 
claim or the date entitlement arose, whichever is later.  
However, if the claim is received within one year of 
separation from service, the effective date will be the day 
following the date of separation from service.  38 C.F.R. § 
3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

In the present case, the veteran is shown to have first 
applied for service connection for PTSD in April 2003.  In 
October 2005, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation as of April 30, 2003, the 
date of the original claim.  The veteran has presented no 
medical evidence to show that the service-connected PTSD was 
productive of a compensable level of disablement prior 
thereto.  Thus, a basis for an effective date prior to April 
30, 2003 for the assignment of a 30 percent evaluation for 
the PTSD has not been presented.  




ORDER

Service connection for a claimed innocently acquired 
psychiatric disorder, claimed as depression and anxiety is 
denied.  

Service connection for cervical spondylosis is denied.  

Service connection for left knee osteoarthritis is denied.  

Service connection for a right hand disorder is denied.  

Service connection for left shoulder impingement is denied.  

Service connection for claimed diabetes mellitus, to include 
as due to Agent Orange exposure is denied.  

Service connection for claimed sarcoma, to include as due to 
Agent Orange exposure is denied.  

Service connection for claimed bilateral peripheral 
neuropathy of the lower extremities, to include as secondary 
to the claimed diabetes mellitus is denied.  

Service connection for right eye macular degeneration is 
denied.  

The claim for an effective date prior to April 30, 2003 for 
the assignment of a 30 percent evaluation for the service-
connected PTSD is denied.  



REMAND

During service, the veteran received treatment for mild 
lumbosacral strain in March 1966.  A June 2003 medical 
statement notes that the veteran was being treated for 
degenerative lumbar disc disease.  However, the VA 
examination in October 2003 only reported a diagnosis of 
chronic low back pain.  

As to the veteran's claim of service connection for 
hypertension.  A January 1970 private medical treatment 
record indicates that the veteran suffered from high blood 
pressure.  The veteran was prescribed antihypertensive 
medication.  However, complaints or findings of hypertension 
were not reported during service.  

The veteran in shown to have been treated for very widespread 
tinea versicolor in March 1967 during service.  However, a VA 
examination in October 2003 reported that the veteran had no 
findings of a skin rash.  

A June 2004 private treatment record stated the veteran had 
been treated for two years for chronic fungal infections of 
the skin and nails.  The physician opined that the chronic 
condition might be related to the veteran's military service.  

Given these facts, the Board finds that the veteran should be 
asked to submit competent evidence to support his lay 
assertions that he has current low back disability, 
hypertension and a skin disability that are due to an event 
or incident of his period of active service.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed lumbar 
spine condition, hypertension and skin 
disorders since service.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously 
unidentified treatment source.  The 
veteran should also be informed that he 
must submit competent evidence to support 
to show that he has current disability 
due to disease or injury that was 
incurred in or aggravated by service.  

2.  Following completion of all indicated 
development, the claims of service 
connection for a lumbar spine disorder, 
hypertension and skin disorder should be 
readjudicated in light of the evidence of 
record.  If the determinations remain 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


